Citation Nr: 0434323	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for tardive dyskinesia claimed as due to medication 
prescribed by VA.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for polyneuropathy claimed as due to medication 
prescribed by VA.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the United States Navy 
from July 1943 to July 1946.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2001 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin that denied the appellant's claims for benefits 
pursuant to 38 U.S.C.A. § 1151 based on additional 
neurological disability allegedly due to treatment rendered 
at VA medical facilities.  

The Board remanded the two claims on appeal to the RO for 
additional development in January 2004.  The case has now 
been returned to the Board for appellate review.

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended.  This amendment applies to claims filed 
on or after October 1, 1997.  Pub. L. No. 104-204, § 422(a)-
(c) (1996).  As the veteran's 38 U.S.C.A. § 1151 claims were 
filed in May 2000, after the effective date, the amended 
provisions must be applied.  VAOPGCPREC 40-97.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

The appellant contends that he currently suffers from tardive 
dyskinesia as a result of medications prescribed at the VA 
Medical Center (VAMC) Milwaukee, Wisconsin in 1992 and 1993.  
He alleges that he was prescribed Haldol and perphenazine to 
treat symptoms of a psychosis and that he was kept on the 
medications for approximately 18 months.  He further alleges 
that the medications were prescribed pursuant to an erroneous 
VA diagnosis of psychosis, and that he would not now suffer 
from the tardive dyskinesia but for this error.  

The appellant further contends that he currently suffers from 
polyneuropathy that is the result of taking VA-prescribed 
phenytoin (Dilantin) for the control of seizures.  He alleges 
that he never suffered from a seizure disorder, that he was 
prescribed the medication in error for several years and that 
he now suffers from polyneuropathy, a known side effect of 
the medication.  The appellant has also submitted evidence 
that Dilantin has been known to contribute to tardive 
dyskinesia.

The provisions of 38 U.S.C.A. § 1151 (West 2002) provide that 
compensation under chapter 11 of Title 38 of the United 
States Code shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying 
additional disability if the disability is not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary of VA, either by a Department employee or in 
a Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability was--

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability was proximately caused 
by the provision of training and 
rehabilitation services by the Secretary 
(including by a service-provider used by 
the Secretary for such purpose under 
section 3115 of this title) as part of an 
approved rehabilitation program under 
chapter 31 of this title.

38 U.S.C.A. § 1151 (West 2002).

Review of the evidence of record reveals that the appellant's 
original claims file is not currently available.  A March 
2000 letter sent from the VA Regional Counsel's office to the 
Office of the United States Attorney in Milwaukee indicates 
that the original claims file might be in the possession of 
the United States Attorney.  The Board notes that the 
appellant was involved in a tort claim against the 
government, Case # 96-C-0866, in the United States District 
Court for the Eastern District of Wisconsin, that was settled 
in March 1998.  It does not appear that the United States 
Attorney ever responded to the Regional Counsel's inquiry 
about the claims file.  The RO should take all appropriate 
steps to locate the original claims file, or failing that, to 
reconstruct the service medical records and other data in the 
claims file.

Review of the medical evidence of record received pursuant to 
the January 2004 remand indicates that the appellant had been 
admitted to the VA Domiciliary facility in June 1991, shortly 
after being discharged from the Milwaukee County Medical 
Complex.  There is also indication of other treatment at 
Doyne Hospital in 1991.  Furthermore, the appellant, in a 
written statement dated in August 1994, stated that he had 
been under evaluation by two non-VA psychiatrists since 
December 1993.  None of these treatment records is currently 
in evidence.  The relevant treatment records should be 
obtained and associated with the claims file.

In addition, the VA medical evidence of record indicates that 
the appellant underwent laboratory testing of his Dilantin 
and phenobarbital levels on numerous occasions between June 
1991 and December 1993, and thereafter.  However, the test 
results are not of record.  The relevant therapeutic drug 
monitoring test records should be obtained and associated 
with the claims file.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  However, it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  For instance, it 
appears that, by way of correspondence received from the 
veteran in May 2004, he requested that he be advised further 
as to what is yet required to substantiate his claim.  He 
also asked for a copy of a statement of the case issued in 
October 2002.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2004) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate each of his 
claims and of what part of such evidence 
he should obtain and what part the RO 
will yet attempt to obtain on his behalf.  
He should also be told to provide any 
evidence in his possession that is 
pertinent to his claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  The RO 
should also provide the veteran a copy of 
an October 2002 statement of the case.

2.  All pertinent VA therapeutic drug 
monitoring tests relating to treatment of 
the appellant with Dilantin and 
phenobarbital beginning in 1991 should be 
identified and obtained.  These 
laboratory records should be associated 
with the claims file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative, if any, should also 
be informed of the negative results.  
They should be given opportunity to 
obtain the records.

3.  The RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him any 
medical treatment since 1991, and secure 
all available relevant reports not 
already of record from those sources.  In 
particular, all 1991 records from the 
Milwaukee County Medical 
Complex/Milwaukee County's John L. Doyne 
Hospital (taken over by Froedtert) should 
be obtained, as well as the records from 
the two private psychiatrists the 
appellant consulted beginning in December 
1993.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative, if any, 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

4.  The RO should contact the VA Regional 
Counsel and the United States Attorney's 
Office to ascertain the whereabouts of 
the original claims file.  The RO should 
undertake all appropriate measures to 
locate the missing claims file.  If 
unsuccessful, the RO should attempt to 
reconstruct the service medical records 
and other documents in the original 
claims file.

The RO should also obtain all pleadings 
and evidence associated with the federal 
tort case against VA, Case # 96-C-0866, 
in the United States District Court for 
the Eastern District of Wisconsin.

5.  Following completion of the above 
development, the RO should arrange for a 
review of the appellant's records by a VA 
psychiatrist and by a VA health care 
provider who specializes in the treatment 
of epilepsy, or other available 
appropriate specialist, preferably one 
who has not examined the appellant in the 
past.  Following the review of the 
complete record, including the 1991 to 
1993 VA domiciliary and hospital records 
and a copy of this remand, the reviewers 
should furnish opinions concerning the 
following:

(a)  What medications was the 
appellant taking prior to June 28, 1991, 
and for what conditions are these drugs 
usually prescribed?  What were the 
standards of care for dealing with an 
epilepsy patient and for dealing with a 
patient who exhibited the behavior 
demonstrated by the veteran at the time 
of his psychiatric diagnoses in 1991 and 
1993?  The evaluations and treatment 
recommendations of record at the time of 
the diagnoses of epilepsy and psychosis 
should be discussed.

(b)  From 1991 to 1993, what were 
the known side effects of long-term 
Dilantin therapy?  What were the known 
effects of Dilantin overdose?  What were 
the known side effects of Haldol and 
perphenazine therapy?  What were the 
known interactions between these 
medications?  The responses should 
include discussion of the appellant's 
drug levels, peripheral polyneuropathy 
and tardive dyskinesia.

(c)  What is the date of the first 
recorded manifestations of Dilantin-
related pathology?  What is the 
significance of the August 1991 finding 
of gingival hyperplasia?

(d)  Did the appellant develop any 
additional identifiable disabilities due 
to any VA treatment from 1991 to 1993, in 
particular the prescription of 
medication, or lack thereof?  The role of 
the appellant's concurrent medical 
conditions and compliance with dosing 
instructions, if any, should be 
discussed.

Specifically, the reviewers should 
address the questions of:
(i)  whether the appellant's 
identification as an epilepsy patient in 
June 1991, at the time of his VA 
admission, was proper, to include the 
significance, if any, of subsequent 
treatment by private health care 
providers for seizures, including the 
prescribing of Dilantin and 
phenobarbital;
(ii)  whether the appellant's mental 
health problems, if any, were properly 
and timely diagnosed, to include a 
discussion of whether drug overdoses or 
drug interactions had any role; 
(iii)  what the risk factors are for 
developing tardive dyskinesia or 
polyneuropathy late in life and whether 
the appellant had any of these risk 
factors;
(iv)  whether the development of the 
tardive dyskinesia or the polyneuropathy 
was due to the course of VA treatment the 
appellant received or was due to the lack 
of proper treatment versus the natural 
progression of some other morbidity or 
co-morbidity with consideration of how 
and to what extent the appellant's 
actions, inactions and risk factor 
history affected the development of the 
tardive dyskinesia or polyneuropathy; and
(v)  whether the course of VA 
treatment the appellant received was in 
any way careless, negligent, lacking in 
proper skill, or reflective of error in 
judgment or similar instance of fault on 
the part of the Department in furnishing 
the hospital care, medical or surgical 
treatment, or examination.  It should 
also be noted whether tardive dyskinesia 
or polyneuropathy was the result of an 
event not reasonably foreseeable.  

(The reviewers are advised that the 
question of negligence is at issue.  The 
reviewers should identify the information 
on which s/he based the opinions.  If a 
medically justified opinion is impossible 
to formulate, the reviewer should so 
indicate.)

6.  Upon receipt of the VA reviewer 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the VA reviewer for corrections 
or additions.

7.  After all appropriate development has 
been accomplished, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

